DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim status in the amendment received on 4/29/2021:
New claims 18 and 19 have been added.
Claims 1-19 are pending.

Response to Arguments
Applicant's arguments filed in the amendment received on 4/29/2021 have been fully considered but they are not persuasive.

1. The applicant argues that Evans does not teach or suggest the limitation “determining that the operational status matches a first condition of the plurality of stored conditions”.
However, the examiner respectively traverses. The limitation is overly broad and reads on the teaching of Evans.
“change to a set of parameters of the SDN”, as taught by Evans, teaches a condition, and “determining” “a change” teaches determining a match to the condition. In other words, if the 

2. The applicant further argues that Evans does not teach or suggest the limitation “retrieving a user-configured policy corresponding to the first condition upon determining that the first condition has been matched”. The applicant specifically argues that the policy is “generated” not “retrieved” as claimed.
However, the examiner respectfully traverses. Although the policy is generated, the policy is also retrieved, after being generated, and sent to the control plane shown by Evans and cited below.
“[0096] At block 535, the processing logic may generate a policy, based on the change to the set of parameters of the SDN. An execution of the policy at one or more of the set of devices in the SDN may adjust the monitor data to more closely match the template 
[0097] At block 540, the processing logic may send the policy to the set of devices in the SDN. In at least some embodiments, the processing logic may send the policy to the set of devices in the SDN via the control plane.” [Emphasis added].

Therefore, the prior art rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No.: US 20140189074 A1) in view of Evans et al (Pub. No.: US 20190036816 A1).
a method of dynamically reconfiguring a plurality of network nodes, comprising: receiving, at an application, via a northbound application program interface (API) of a Software Defined Networking (SDN) controller, an operational status of the plurality of network nodes from the SDN controller configured to monitor the plurality of network nodes (paragraph [0032], “…SDN gateway 240 may transmit the network attribute to another device (e.g., orchestration device 250) for analysis…”, “orchestration device” teaches an application, “SDN gateway” teaches SDN controller and paragraphs [0029]-[0030]);
retrieving a user-configured policy corresponding to the operational status, wherein the user-configured policy comprises an action to be executed on the plurality of network nodes (paragraph [0036], “orchestration device 250 may determine the control information (e.g., based on receiving the network attribute from SDN gateway 240 and/or analyzing the network attribute),” and paragraph [0037]);
generating, based on the action, a command configured to be receivable and executable via the northbound API of the SDN controller (paragraph [0036], “transmit the control information to SDN gateway 240” ); and transmitting the command to the SDN controller, wherein the command causes the SDN controller to reconfigure the plurality of network nodes in accordance with the action (paragraph [0011]).
Parker does not explicitly teach retrieving the policy based on a match to stored conditions.
comparing operational status with a plurality of stored conditions (paragraph [0095]);
determining that the operational status matches a first condition of the plurality of stored conditions (paragraph [0096]);
retrieving a user-configured policy corresponding to the first condition upon determining that the first condition has been matched, wherein the user-configured policy comprises an action to be executed on the plurality of network nodes (paragraphs [0096]-[0097]).
Based on Parker in view of Evans, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate retrieving the policy based on a match to stored conditions (taught by Evans) with retrieving policy based on network attributes (taught by Parker) in order to adjust the operational status to more closely match desired user settings as motivated by Evans (paragraph [0095]).
As to claim 2, Parker teaches wherein to reconfigure the plurality of network nodes, the SDN controller is configured to transmit a plurality of requests to the plurality of network nodes, and wherein the plurality of requests corresponds to the user-configured policy and comports with a southbound API of the SDN (paragraph [0011], “…provision network devices on the customer network based on requirements associated with the packet and identified by the control information…”).
As to claim 3, Parker teaches wherein the operational status is received in a format that comports with the northbound API of the SDN controller (paragraph [0010], “the SDN 
As to claim 4, Parker teaches wherein receiving the network status comprises: requesting the SDN controller to poll the plurality of network nodes for the network status at a user-configurable time interval (“…SDN gateway 240 may determine that over some time interval…”).
As to claim 5, Parker teaches wherein the operational status comprises a traffic flow path bandwidth for a network node of the plurality of network nodes, a number of traffic flow paths at the network node, a traffic flow bandwidth percentage spike at the network node, a security alert corresponding to the network node, or a response time of the network node (paragraph [0030], teaches at least the bandwidth).
As to claim 6, Evans further teaches wherein the plurality of stored conditions are set by a user (paragraph [0062]). The limitations of claim 6 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
As to claim 7, Evans further teaches receiving a default network status of the plurality of network nodes, wherein one or more of the plurality of conditions corresponds to the default network status (paragraphs [0094]-[0095], i.e. when no change). The limitations of claim 7 are rejected in view of the analysis of claim 1 above, and the claim is rejected on that basis.
wherein the user-configured policy comprises instructions for: adjusting a bandwidth of one or more traffic flow paths of a network node of the plurality of network nodes (paragraph [0055]).
As to claim 9, Parker does not explicitly teach deleting traffic flow path of a network node.
However, in the same field of endeavor (SDN) Evans further teaches user-configured policy comprises instructions for: deleting one or more traffic flow paths of a network node of the plurality of network nodes (paragraph [0051]).
Based on Parker in view of Evans, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate retrieving the policy based on a match to stored conditions and deleting traffic flow path of a network node (taught by Evans) with retrieving policy based on network attributes (taught by Parker) in order to adjust the operational status of the network to more closely match desired user settings as motivated by Evans (paragraph [0095]).
As to claim 10, Parker teaches wherein the user-configured policy comprises instructions for: requesting the SDN controller to dynamically compute an alternate traffic flow path corresponding to a traffic flow path at a network node of the plurality of network nodes (paragraph [0044], “…a shortest path algorithm…” and paragraph [0046]).
As to claim 11, Parker teaches wherein the user-configured policy comprises instructions for: requesting the SDN controller to re-route network traffic to avoid a network node of the plurality of network nodes (paragraph [0045], “…reroute the traffic flow using a second route …”).
As to claim 12, Parker teaches wherein the user-configured policy comprises instructions for: reconfiguring a management IP or a host name of a network node of the plurality of network nodes (paragraph [0040], “…For example, SDN gateway 240 may send routing instructions to network device 230, and network device 230 may route the packet based on the routing instructions …”).
As to claim 15, Parker teaches receiving a second network status from a remote server (paragraph [0032], “…SDN gateway 240 may transmit the network attribute to another device (e.g., orchestration device 250) for analysis…”, i.e. from the gateway).
Parker does not explicitly teach determining a match to stored conditions.
However, in the same field of endeavor (SDN) Evans teaches comparing a second network status with the plurality of stored conditions to determine whether the second network status matches the first condition of the plurality of stored conditions (paragraph [0095]).
Based on Parker in view of Evans, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate retrieving the policy based on a match to stored conditions (taught by Evans) with retrieving policy based on network attributes (taught by Parker) in order to adjust the operational status to more closely match desired user settings as motivated by Evans (paragraph [0095]).
a system for dynamically reconfiguring a plurality of network nodes, comprising one or more processors and memory storing one or more programs (paragraph [0021]). Therefore, the limitations of claim 16 are substantially similar to claim 1. Please refer to claim 1 above.
As to claim 17, Parker further teaches a non-transitory computer-readable storage medium comprising instructions for dynamically reconfiguring a plurality of network nodes (paragraph [0025]). Therefore, the limitations of claim 17 are substantially similar to claim 1. Please refer to claim 1 above.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No.: US 20140189074 A1) in view of Evans et al (Pub. No.: US 20190036816 A1) and further in view of Natarajan et al. (Pub. No.: US 20150326425 A1).
As to claim 13, Parker in view of Evans does not explicitly teach recovering network nodes to a default network configuration.
However, in the same field of endeavor (SDN) Natarajan teaches user-configured policy comprises instructions for: reconfiguring the plurality of network nodes according to a recovery state comprising a default network configuration (paragraph [0030], “…react to failures or misconfigurations, and updates one or more programmable switches 135 to hold consistent network state in the flow table…”).
Based on Parker in view of Evans and further in view of Natarajan, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate recovering network nodes to a default network configuration (taught by Natarajan) with  retrieving the policy based on a match to stored conditions (taught by Evans) .
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No.: US 20140189074 A1) in view of Evans et al (Pub. No.: US 20190036816 A1) and further in view of Mohamed et al. (Pub. No.: US 20150208341 A1).
As to claim 14, Parker in view of Evans does not explicitly teach disabling ports of a network node.
However, in the same field of endeavor (SDN) Mohamed teaches user-configured policy comprises instructions for: disabling one or more ports of a network node of the plurality of network nodes (paragraph [0021]).
Based on Parker in view of Evans and further in view of Mohamed, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate disabling ports of a network node (taught by Mohamed) with  retrieving the policy based on a match to stored conditions (taught by Evans) with retrieving policy based on network attributes (taught by Parker) in order to adjust the operational status to more closely match desired user settings as motivated by Evans (paragraph [0095]) and in order to make the network more efficient as motivated by Mohamed (paragraph [0021]).
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parker (Pub. No.: US 20140189074 A1) in view of Evans et al (Pub. No.: US 20190036816 A1) and further in view of Pacella et al. (Pub. No.: US 20160006616 A1).

However, in the same field of endeavor (network management) Pacella teaches retrieving a user-configured policy corresponding to a first condition comprises querying a policy database based on the first condition and identifying in the database a matching condition that is associated with the user-configured policy (paragraph [0083]).
Based on Parker in view of Evans and further in view of Pacella, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate storing policies in a policy database for retrieval (as taught by Pacella) with  retrieving the policy based on a match to stored conditions (taught by Evans) with retrieving policy based on network attributes (taught by Parker) in order to adjust the operational status to more closely match desired user settings as motivated by Evans (paragraph [0095]) and in order to make the network more efficient as motivated by Mohamed (paragraph [0021]) and in order to reduce the processing time by speeding up the retrieval of respective policies.
As to claim 19, Pacella further teaches wherein the policy database stores a plurality of policy profiles comprising respective conditions, and wherein a policy profile of the retrieved user-configured policy comprises the first condition (paragraph [0083]). The limitations of claim 19 are rejected in view of the analysis of claim 18 above, and the claim is rejected on that basis.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULKADER M ALRIYASHI whose telephone number is (313)446-6551.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Alt, Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON HWANG can be reached on (571)272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Abdulkader M Alriyashi/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        6/2/2021